Citation Nr: 0725312	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have hypertension that is attributable 
to his military service.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit or identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) reporting the results of its review of the 
issue and the text of the relevant portions of the VA 
regulations.

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), and 
VA and private medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The veteran contends that he is entitled to service 
connection for his current hypertension because his September 
1959 discharge examination revealed a blood pressure reading 
of 148/68, and he has a current diagnosis of hypertension.  
He contends that at the time of his discharge exam, the 
physician asked him why his blood pressure was so high and 
told him that he would be unable to be discharged from the 
military until the physician could obtain a blood pressure 
reading below 150.  The veteran further reports that when 
applying for a job with McDonnell Aircraft, shortly after 
leaving the military, he was told by the company's doctor 
that he should be under the care of a doctor because of his 
high blood pressure.  However, in his August 2004 statement, 
the veteran noted that records from McDonnell Aircraft/Boeing 
were only kept for 30 years, so there was no longer 
documentation of this exchange with the company's doctor.

The veteran's September 1953 entrance examination showed that 
the veteran's heart was normal and noted a blood pressure of 
134/84.  The entrance examination did not contain any 
reference to hypertension.  A notation dated the same day as 
the entrance examination, noted no physical defects and 
stated that the veteran was physically qualified for 
enlistment in the United States Marine Corps.  The veteran's 
September 1956 discharge examination, noted a heart 
abnormality, specifically, a Grade III systolic apical 
murmur.  The discharge examination also diagnosed the veteran 
with systolic hypertension, with a blood pressure reading of 
148 (systolic) over 68 (diastolic).

Treatment records from the Morehead Clinic from February 1984 
to January 2003 document the veteran's blood pressure over 
the years.  Specifically, the entries include a February 1984 
entry noting blood pressure at 150/80, a June 1986 entry 
documenting the same blood pressure reading, an October 1987 
entry noting blood pressure at 170/90, a February 1988 entry 
noting a blood pressure reading of 160/90, a December 1991 
entry noting a blood pressure of 150/80, a February 1992 
entry noting an unchanged blood pressure reading, a January 
1994 entry noting a blood pressure reading of 170/90, a 
February 1995 entry noting a blood pressure reading of 
150/85, an April 1995 entry noted a blood pressure reading of 
170/95, and entries dated in August 1997 noted that the 
veteran's blood pressure had been high, at 180/85 and 160/80 
a few weeks later.  By November 1997 the veteran's blood 
pressure was 170/90, and in October 1998 it was 140/80.  The 
veteran's blood pressure readings continued to be documented 
on treatment note entries from the Morehead clinic until 
January 2003.

Outpatient treatment records from the Poplar Bluff VA medical 
center (VAMC) in Missouri, dated from January 2002 to May 
2003, document a history of hypertension.  A January 2002 
entry assessed the veteran with hypertension, unstable and 
increased blood pressure, and noted a blood pressure reading 
of 156/74.  A March 2002 entry assessed the veteran with 
hypertension, still unstable and noted a blood pressure 
reading of 146/82 and on repetition, a reading of 160/80.  
The physician noted that along with other medications for 
hypertension, he was prescribing a new one.  The physician 
advised the veteran to check his blood pressure weekly and 
that if it was ever more than 140/90 to inform him.  An April 
2003 entry again assessed the veteran with uncontrolled 
hypertension, and noted a blood pressure reading of 165/70.  
A May 2003 notation noted that the veteran was currently on 
medication for his blood pressure.

The veteran was afforded a VA examination in October 2003.  
The examiner gave a diagnosis of Hypertension, stage 1 with 
medical regimen.  The examiner noted a right arm blood 
pressure of 168/88 and a left arm pressure of 166/82.  
Standing right arm pressure was 164/80, and left arm pressure 
was 162/80.  The examiner opined that he was not able to 
state that the currently diagnosed hypertension was related 
to the veteran's documented systolic hypertension at the time 
of discharge from the military in September 1956.  In support 
of this conclusion, the examiner explained that at the time 
of discharge, the blood pressure reading of 148/68 was 
marginal and was only one isolated reading.  The examiner 
noted that no treatment was initiated at that time (1956), 
and that the veteran denied any treatment for hypertension 
until 1996, when he was treated by a private doctor.  
Further, the examiner noted that after reviewing the claims 
file, there were no records dealing with blood pressure 
reports from 1956 until 2002.  Therefore, because of the lack 
of chronicity, and no paper trail, the examiner concluded 
that he could not establish a nexus between the veteran's 
current hypertension and his blood pressure reading at the 
time of discharge in September 1956.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2006).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

In the present case, there is evidence of a current 
disability, hypertension.  There is also what was called 
"systolic hypertension" at the time of discharge from the 
military in September 1956.  However, there is no medical 
evidence documenting a nexus between the veteran's currently 
diagnosed hypertension and the systolic hypertension noted on 
his September 1956 discharge examination.  Specifically, 
there is no showing of continuity of symptomatology after 
service, as the first documented complaints and treatment 
related to the veteran's hypertension were not until February 
1984, about 28 years after leaving service, when the veteran 
was seen by a private physician.  The Board notes that 
although the veteran contends that when applying for a job 
shortly after leaving the military he was told by the 
company's doctor that he should be under the care of a 
physician for his high blood pressure, there are no records 
in the file documenting this exchange, and the veteran 
himself noted that the company no longer kept records from 
this period of time.

The October 2003 VA examiner specifically opined that he was 
unable to establish a connection between the veteran's 
current hypertension and his high blood pressure reading 
noted at the time of discharge, because the blood pressure 
reading at discharge was 148/68, which he considered a 
"marginal" indication of hypertension, and noted that it 
was only one isolated reading.  He further explained that the 
file contained no evidence of treatment for hypertension 
until many years after discharge.  

The Board notes that despite the fact that the VA examiner 
mistakenly concluded that there were no records relating to 
blood pressure reports until 2002, when in actuality, the 
record contains treatment reports beginning in February 1984, 
the service connection analysis remains the same as there is 
still no evidence of chronicity or continuity of 
symptomatology as shown by the lack of records relating to 
hypertension from 1956 until 1984.  As such, there is also no 
indication that hypertension was shown during the one-year 
presumptive period.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the VA examiner's opinion is supported 
by the current rating criteria which notes that the term 
hypertension means that the diastolic blood pressure reading 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  The rating criterion also notes 
that isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note(1).  
In this case, the veteran's September 1956 discharge 
examination documented only one blood pressure reading of 148 
(systolic) and 68 (diastolic).  As such, the VA examiner, 
concluded that this reading was isolated and only indicated 
"marginal" hypertension.

The veteran contends that his currently diagnosed 
hypertension is etiologically related to service.  While the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hypertension have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


